 


FIRST AMENDMENT to

EXPENSE AGREEMENT



 

THIS FIRST AMENDMENT TO EXPENSE AGREEMENT (“Amendment”) is dated as of November
21, 2012, by and among China VantagePoint Acquisition Company, a Cayman Islands
company (the “Parent”), BDH Acquisition Corp., a Delaware Corporation and a
wholly-owned subsidiary of Parent (the “Company”) and Black Diamond Holdings
LLC, a Colorado limited liability company (the “Target”), for the purpose of
amending and supplementing the Expense Agreement (the “Agreement”) entered into
by the Company and Target on August 24, 2012. All capitalized terms not defined
in this Amendment will have the meaning ascribed to them in the Agreement.

 

WHEREAS, pursuant to Section 5 of the Agreement, the Agreement cannot be
amended, except by a writing signed by each party to the Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration, each of the parties to the Agreement
hereby agree to amend the Agreement as follows:

 

AGREEMENT

 

1.                  Amendment to Agreement. The Agreement is amended, effective
as of the Signing Date as follows.

  

A.Section 1. Payment of Expenses. Section 1 of the Agreement is hereby deleted
and replaced with the following:

 

Section 1. Payment of Expenses. Effective upon signing of the Merger Agreement
(the “Signing Date”), the Target agrees to (i) assume and pay up to (x) $250,000
of the costs and expenses (including, but not limited to, reasonable legal fees)
of the Company that have accrued up to the date that the Merger Agreement is
signed minus (y) any cash available to the Company to pay its expenses as of the
Signing Date, excluding any amounts held in the Company’s trust account for the
benefit of its public shareholders, and (ii) pay, so long as the Company does
not materially breach the representations and warranties it makes in the Merger
Agreement, all costs and expenses (including, but not limited to, reasonable
legal fees and expenses related to the Transaction) of the Company from and
after signing of the Merger Agreement.

 

*****

 



1

 

 

Miscellaneous

 

2.                  Binding Agreement. Except as otherwise provided herein to
the contrary, this Amendment shall be binding upon and inure to the benefit of
the parties hereto, their personal representatives, successors, assigns and
legal representatives.

 

3.                  Severability. If any provision of this Amendment is declared
by any court of competent jurisdiction to be invalid for any reason, such
invalidity shall not affect the remaining provisions. Such remaining provisions
shall be fully severable, and this Amendment shall be construed and enforced as
if such invalid provisions never had been inserted in this Amendment.

 

4.                  Binding Effect. This Amendment shall be binding upon each of
the parties hereto and their respective heirs, personal representatives,
successors and assigns.

 

5.                  Counterparts. This Amendment may be executed in several
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument. Facsimile signatures shall have
the same force and effect as originals.

 

 

{Remainder of Page Intentionally Left Blank; Signature Page to Follow}

 

 



2

 

 

IN WITNESS WHEREOF, the Company and Target have executed this Amendment
Amendment as of the date first above written.

 



  Company:           CHINA VANTAGEPOINT ACQUISITION COMPANY, a Cayman Islands
company                     By: /s/ Yiting Liu       Name:  Yiting Liu      
Title:  Co-chair of the Board             Target:           BLACK DIAMOND
HOLDINGS LLC, a Colorado limited liability company,           Black Diamond
Financial Group, LLC, its Manager                     By: /s/ Patrick W.M.
Imeson       Name: Patrick W.M. Imeson       Title:  Chief Executive Officer  



 



3

